Citation Nr: 1505752	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2014, the Board remanded the issue on appeal to the RO for further development.  That development was completed, and the case has since been returned to the Board for appellate review.  

The Board notes that the Veteran's appeal had originally included the issues of entitlement to an increased evaluation for bilateral pes planus and to service connection for bilateral hearing loss.  However, the Board decided those claims in January 2014.  Therefore, they are no longer on appeal, and no further consideration is necessary.

The Board also notes that the Veteran testified a videoconference hearing in July 2013 before the undersigned Veterans Law Judge regarding the issue of entitlement to an increased evaluation for bilateral pes planus.  He did not request a hearing regarding the issue of entitlement to service connection for hepatitis C.  In fact, in his March 2012 VA Form 9 that perfected the appeal of this particular issue, the Veteran indicated that he did not want a Board hearing.  The Veteran and his representative also did not raise the issue during the July 2013 hearing, and there has been no subsequent hearing request even after the Board took jurisdiction of the issue and remanded it for further development in January 2014.  Therefore, the Board finds that there is no outstanding hearing request for the issue remaining on appeal.

The Veterans Benefits Management System (VBMS) only contains documents that are duplicative of the records in the paper claims file.  As will be discussed below, the Virtual VA file does include a VA examination report and VA treatment records dated in 2012 that do not appear to have been considered by the RO.  Virtual VA also contains a copy of the July 2013 hearing transcript as well as earlier VA treatment records that were reviewed by the RO in the March 2012 statement of the case.  The remainder of the records in Virtual VA are duplicative of the documents in the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted above, the Virtual VA file contains VA treatment records dated in 2012 that were not considered in the March 2012 statement of the case (SSOC) or the May 2014 supplemental statement of the case (SSOC).  In addition, the Veteran was afforded a VA examination in April 2014, and a copy of the report was associated with the Virtual VA file in May 2014.  However, the RO noted in the May 2014 SSOC that the Veteran had failed to report for the VA examination.  Thus, it does not appear that the RO has considered this additional evidence.  The Veteran and his representative have also not submitted a waiver of the AOJ's initial consideration.  Therefore, the case must be remanded for the AOJ to review the additional and for preparation of a SSOC, if a grant of the benefit sought is not made.

In addition, the April 2014 VA examiner indicated that the Veteran's claims file had not been reviewed.  He based his opinion on the fact that the Veteran had a blood transfusion in 1983 after sustaining a gunshot wound to the femur, but it is not clear from the 1983 treatment records that the Veteran had a transfusion at that time.  Moreover, the examiner did not address whether the Veteran's hepatitis C is either caused by or aggravated by his service-connected postoperative epigastric hernia, as directed in the January 2014 remand. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds an additional medical opinion is needed.

Lastly, the Veteran stated in May 1984 that he had filed a claim for benefits from the Social Security Administration (SSA).  He later submitted a letter from the SSA Office of Disability indicating his monthly payment amount.  However, the file does not include a copy of any SSA decision to grant benefits or the records upon which such a decision was based.  Therefore, the AOJ should attempt to obtain any available SSA records.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2. After completing the foregoing development, the AOJ should refer the Veteran's claims folder to the April 2014 VA examiner, or if he is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion as to the nature and etiology of the Veteran's hepatitis C.  

The examiner is requested to review all pertinent records associated with the claims file, VBMS, and Virtual VA, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The Veteran's service treatment records document him as having hernia surgery in October 1971.  The Veteran has claimed that he contracted hepatitis C from that procedure.

The Veteran also sustained a gunshot wound to the left femur and in 1983.  The examiner should review the treatment records pertaining to that treatment and indicate whether the Veteran had a blood transfusion at that time.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's current hepatitis C is causally or etiologically related to his military service, including his hernia surgery therein.  The examiner should also opine as to whether opine whether it is at least as likely as not that the disorder is either caused by or aggravated by the Veteran's service-connected postoperative epigastric hernia.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence, to include the evidence included in Virtual VA and VBMS.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




